Exhibit 10.7




CANCELLATION AGREEMENT




This Cancellation Agreement is made on the 2nd day of March 2009




BETWEEN




(1)

EATWARE GLOBAL CORPORATION of 23rd Floor, Westin Centre, 26 Hung To Road, Kwun
Tong, Kowloon, Hong Kong Special Administrative Region (the “Licensor”); and




(2)

PACKITGREEN HOLDINGS CORPORATION of 846 Glendale Road, Wilbraham MA01095, United
States of America (the “Licensee”); and




WHEREAS : -




(A)

A Licensing Agreement dated 1st April 2008 (“the Agreement”) was entered into
between the Licensor and the Licensee whereby the Licensor granted the license
to the Licensee to use the product formulations, production equipment,
productions methods and procedures, and written and oral instruction thereon
solely to product the product at the facility for delivery or distribution to
the Licensor’s assigned distributors and/or direct customers in the territories
as defined in Exhibit B of the Agreement.  Also by the Agreement, the Licensor
granted the sub-license to the Licensee to use the trademarks as defined in
Exhibit A of the Agreement solely in connection with manufacturing, packaging,
delivery and distribution of the Product to the Licensor or Licensor’s assigned
distributors and/or direct customers in the Territories as defined in Exhibit B
of the Agreement.




(B)

Both parties have agreed to terminate the Agreement in the following terms and
conditions.




NOW IT IS HEREBY AGREED as follows: -




1.

Both parties hereby agree to terminate the Agreement and the Agreement shall
have no effect on 2nd March 2009 (“the Date of Termination”).




2.

As from the Date of Termination, each party shall release the other party from
all liability claims and demands or otherwise in respect of any breaches of the
terms and conditions contained in or otherwise arising under the Agreement
occurred before the Date of Termination.




AGREED by the parties through their authorized signatures on the date of this
Agreement:-




Signed for and on behalf of

 

Signed for and on behalf of

EATWARE GLOBAL CORPORATION

 

PACKITGREEN HOLDINGS CORPORATION

 

 

 

 

 

 

 

 

 

Name :

 

Name :

Title :

 

Title :






